Exhibit 10.4

EMPLOYEE MATTERS AGREEMENT

by and between

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.

and

FURIEX PHARMACEUTICALS, INC.

Dated as of June 14, 2010

EMPLOYEE MATTERS AGREEMENT

EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of June 14, 2010, by and
between Pharmaceutical Product Development, Inc., a North Carolina corporation
(“PPD”), and Furiex Pharmaceuticals, Inc., a Delaware corporation (“Furiex”).
Each of PPD and Furiex is herein referred to as a “Party” and collectively, as
the “Parties”.

RECITALS:

WHEREAS, PPD, acting through its direct and indirect Subsidiaries, currently
conducts a number of businesses, including (i) the PPD Business and (ii) the
Furiex Business;

WHEREAS, the Board of Directors of PPD has determined that it is appropriate,
desirable and in the best interests of PPD and its shareholders to separate PPD
into two independent companies (the “Separation”), one for each of: (i) the PPD
Business, which shall continue to be owned and conducted, directly or
indirectly, by PPD, and (ii) the Furiex Business, which shall be owned and
conducted, directly or indirectly, by Furiex;

WHEREAS, to effect the Separation, the Parties entered into a Separation and
Distribution Agreement dated as of even date hereof (as amended or otherwise
modified from time to time, the “Separation Agreement”); and

WHEREAS, pursuant to the Separation Agreement, PPD and Furiex have agreed to
enter into this Agreement for the purpose of allocating assets, liabilities and
responsibilities with respect to certain employee compensation and benefit plans
and programs between them.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following terms shall have the following meanings:

“Affiliate” shall mean the definition as set forth in the Separation Agreement.

“Benefit Plan” shall mean, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, change in
control/severance, consulting, non-competition or deferred compensation
agreement, or an executive compensation, incentive bonus or other bonus,
employee pension, profit-sharing, savings, retirement, supplemental retirement,
stock option, stock purchase, stock appreciation rights, restricted stock, other
equity-based compensation, severance pay, salary continuation, life, health,
hospitalization, sick leave, vacation pay, disability or accident insurance
plan, corporate-owned or key-man life insurance or other employee benefit plan,
program, arrangement, agreement or commitment, including any “employee benefit
plan” (as defined in Section 3(3) of ERISA), sponsored or maintained by such
entity (or to which such entity contributes or is required to contribute).



--------------------------------------------------------------------------------

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Section 4980B of the Code and Sections 601
through 608 of ERISA, together with all regulations and proposed regulations
promulgated thereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
successor statute, regulation and guidance thereto.

“Distribution” shall mean the definition as set forth in the Separation
Agreement.

“Distribution Date” shall mean the definition as set forth in the Separation
Agreement.

“Effective Time” shall mean the definition as set forth in the Separation
Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

“Exchange Act” shall mean the definition as set forth in the Separation
Agreement.

“Former Furiex Employee” shall mean the definition as set forth in the
Separation Agreement.

“Former Furiex Employee” shall mean the definition as set forth in the
Separation Agreement.

“Governmental Authority” shall mean the definition as set forth in the
Separation Agreement.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

“Initial Furiex Stock Price” shall mean the closing per share trading price of
Furiex Common Stock on the day after the Distribution Date, unless otherwise
determined by the PPD Board of Directors or its Compensation Committee in its
sole discretion in order to effect an equitable adjustment of a PPD Option in
connection with the Distribution and ensure that such PPD Option is not deemed
to have undergone a modification under Section 409A of the Code.

“Liabilities” shall mean the definition as set forth in the Separation
Agreement.

“Furiex 401(k) Plan” shall mean the definition as set forth in Section 3 of this
Agreement.

“Furiex Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the Furiex Group or any ERISA Affiliate thereof
immediately following the Effective Time, including the Furiex 401(k) Plan and
the Furiex Welfare Plans.

“Furiex Business” shall mean all of the business and operations of the compound
partnering segments of PPD as described in the Form 10.

“Furiex Common Stock” shall mean the common stock, par value $.001 per share, of
Furiex.

“Furiex Employee” shall mean a person listed on Exhibit A to the Separation
Agreement.

“Furiex Group” shall mean the definition as set forth in the Separation
Agreement.

“Furiex Liabilities” shall mean the definition as set forth in the Separation
Agreement.

 

2



--------------------------------------------------------------------------------

“Furiex Participant” shall mean any individual who, immediately following the
Effective Time, is an Furiex Employee, a Former Furiex Employee or a
beneficiary, dependent or alternate payee of any of the foregoing.

“Furiex Welfare Plans” shall mean health and welfare plans maintained by a
member of the Furiex Group.

“Participating Company” shall mean PPD or any Person (other than an individual)
participating in a PPD Benefit Plan.

“Person” shall mean any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership, or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

“Post-Distribution PPD Option” shall mean the definition set forth in
Section 5.1(a) of this Agreement.

“Post-Distribution PPD Stock Price” shall mean the per share trading price of
PPD Common Stock either (a) at opening on the day after the Distribution, or (b)
at closing on the day of the Distribution if PPD Common Stock is then trading on
an ex-dividend basis, unless otherwise determined by the PPD Board of Directors
or its Compensation Committee in its sole discretion in order to effect an
equitable adjustment of a PPD Option in connection with the Distribution and
ensure that such PPD Option is not deemed to have undergone a modification under
Section 409A of the Code.

“PPD 401(k) Plan” shall mean the definition as set forth in Section 2.1(a) of
this Agreement.

“PPD Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the PPD Group or any ERISA Affiliate thereof
other than Furiex or any member of the Furiex Group.

“PPD Business” shall mean the definition as set forth in the Separation
Agreement.

“PPD Common Stock” shall mean the definition as set forth in the Separation
Agreement.

“PPD Employee” shall mean the definition as set forth in the Separation
Agreement.

“PPD Group” shall mean the definition as set forth in the Separation Agreement.

“PPD Liabilities” shall mean the definition as set forth in the Separation
Agreement.

“PPD Option” shall mean an option to purchase shares of PPD Common Stock granted
pursuant to the PPD Stock Plan.

“PPD Participant” shall mean any individual who, immediately following the
Effective Time, is a PPD Employee, a Former PPD Employee or a beneficiary,
dependent or alternate payee of any of the foregoing.

“PPD Stock Plan” shall mean the Pharmaceutical Product Development, Inc. Equity
Compensation Plan, as amended.

“PPD Welfare Plans” shall mean, collectively, the health and welfare benefit
plans maintained by a member of the PPD Group.

“Pre-Distribution PPD Stock Price” shall mean either (i) the per share trading
price of PPD Common Stock at closing on the day of the Distribution, or (ii) if
PPD Common Stock is then trading on an ex-dividend basis, then the sum of (i)
plus the when-issued per share trading price of Furiex Common Stock at closing
on the day of the Distribution (adjusted to take into account the distribution
ratio).

“Pre-Distribution PPD Option Price” shall mean the per share exercise price of
the PPD Option immediately prior to the Distribution Date.

“Subsidiary” shall mean the definition as set forth in the Separation Agreement.

“Third Party” shall mean the definition as set forth in the Separation
Agreement.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be

 

3



--------------------------------------------------------------------------------

followed by the phrase “without limitation”. Unless the context otherwise
requires, references in this Agreement to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. Unless the context otherwise requires, the
words “hereof”, “hereby”, “herein” and “herewith” and words of similar import
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Article, Section or provision of this Agreement. The word “or”
shall not be exclusive.

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Assumption and Retention of Liabilities; Related Assets.

(a) As of the date hereof and with effect at the Effective Time, except as
otherwise expressly provided in this Agreement, PPD shall, or shall cause one or
more members of the PPD Group to, assume or retain, as applicable, and pay,
perform, fulfill and discharge, in due course in full (i) all Liabilities under
all PPD Benefit Plans (except that PPD shall have no liability with respect to
any assets of the PPD Retirement Savings Plan (the “PPD 401(k) Plan”) to the
extent, and as of the date, that such assets are transferred to the Furiex
401(k) Plan pursuant to Section 3.1), (ii) all Liabilities (excluding
Liabilities incurred under a Benefit Plan except as otherwise provided in this
Agreement) with respect to the employment, service, termination of employment or
termination of service of all PPD Employees, Former PPD Employees and their
dependents and beneficiaries (and any alternate payees in respect thereof) and
other service providers (including any individual who is, or was, an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or non-payroll worker or in any other employment, non-employment, or retainer
arrangement, or relationship with any member of the PPD Group), in each case to
the extent arising in connection with or as a result of employment with or the
performance of services for any member of the PPD Group, and (iii) any other
Liabilities or obligations expressly assigned to PPD or any of its Affiliates
(other than any member of the Furiex Group) under this Agreement. For purposes
of clarification, the Liabilities assumed or retained by the PPD Group as
provided for in this Section 2.1(a) or elsewhere in this Agreement are intended
to be PPD Liabilities.

(b) As of the date hereof and with effect at the Effective Time, except as
otherwise expressly provided in this Agreement, Furiex shall, or shall cause one
or more members of the Furiex Group to, assume or retain, as applicable, and
pay, perform, fulfill and discharge, in due course in full (i) all Liabilities
under all Furiex Benefit Plans, (ii) all Liabilities (excluding Liabilities
incurred under a Benefit Plan except as otherwise provided in this Agreement)
with respect to the employment, service, termination of employment or
termination of service of all Furiex Employees, Former Furiex Employees and
their dependents and beneficiaries (and any alternate payees in respect thereof)
and other service providers (including any individual who is, or was, an
independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or non-payroll worker or in any other employment,
non-employment, or retainer arrangement, or relationship with any member of the
PPD Group or Furiex Group), in each case to the extent arising in connection
with or as a result of employment with or the performance of services for any
member of the Furiex Group, or in the case of Former Furiex Employees, the PPD
Group, and (iii) any other Liabilities or obligations expressly assigned to
Furiex or any of its Affiliates (other than any member of the PPD Group), under
this Agreement. For purposes of clarification, the Liabilities assumed or
retained by the Furiex Group as provided for in this Section 2.1(b) or elsewhere
in this Agreement are intended to be Furiex Liabilities as such term is defined
in the Separation Agreement.

(c) From time to time after the Distribution Date, the Parties shall promptly
reimburse one another, upon written request of the Party requesting
reimbursement and the presentation by such Party of such substantiating
documentation as the other Party shall reasonably request, for the reasonable
cost of any obligations or Liabilities satisfied or assumed by the Party
requesting reimbursement or its Affiliates that are, or that have been made
pursuant to this Agreement, the responsibility of the other Party or any of its
Affiliates. Any such request for reimbursement must be made not later than the
first anniversary of the Distribution Date.

(d) PPD shall retain responsibility for all employee-related regulatory filings
for reporting periods through the Distribution Date except for Equal Employment
Opportunity Commission EEO-1 reports and affirmative action program (AAP)
reports and responses to Office of Federal Contract Compliance Programs (OFCCP)
submissions or other Governmental Authority inquiries, for which PPD will
provide data and information (to the extent permitted by applicable Laws and
consistent with Section 8.1) to Furiex, who will be responsible for making such
filings in respect of Furiex Employees.

 

4



--------------------------------------------------------------------------------

Section 2.2 Participation in PPD Benefit Plans. Except as otherwise expressly
provided for in this Agreement or as otherwise expressly agreed to in writing
between or among the affected Parties, (i) effective as of the Effective Time,
Furiex and each member of the Furiex Group shall cease to be a Participating
Company in any PPD Benefit Plan, and (ii) each Furiex Participant and any other
service providers (including any individual who is, or was, an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or nonpayroll worker of any member of the Furiex Group or in any other
employment, non-employment, or retainer arrangement, or relationship with any
member of the Furiex Group), effective as of the Effective Time, shall cease to
participate in, be covered by, accrue benefits under, be eligible to contribute
to or have any rights under any PPD Benefit Plan (except to the extent of
obligations that accrued on or before the Effective Time, including benefits
that are not otherwise addressed herein), and Furiex and PPD shall take all
necessary action to effectuate each such cessation.

Section 2.3 Service Recognition. Furiex shall give each Furiex Participant full
credit for purposes of eligibility, vesting, determination of level of benefits,
and, to the extent applicable, benefit accruals under any Furiex Benefit Plan,
respectively, for such Furiex Participant’s service with any member of the PPD
Group through the Distribution Date to the same extent such service was
recognized by the applicable PPD Benefit Plans as of the Distribution Date;
provided, that, such service shall not be recognized to the extent that such
recognition would result in the duplication of benefits.

ARTICLE III

QUALIFIED DEFINED CONTRIBUTION PLAN

Section 3.1 Furiex 401(k) Plan.

(a) Establishment of the Furiex 401(k) Plan. Effective as of the Distribution
Date, Furiex shall, or shall have caused one of its Affiliates to, establish a
defined contribution plan and trust for the benefit of Furiex Participants (the
“Furiex 401(k) Plan”). Furiex shall be responsible for taking all necessary,
reasonable and appropriate action to establish, maintain and administer the
Furiex 401(k) Plan so that it is qualified under Section 401(a) of the Code and
that the related trust thereunder is exempt from Federal income tax under
Section 501(a) of the Code. Furiex (acting directly or through its Affiliates)
shall be responsible for any and all Liabilities and other obligations with
respect to the Furiex 401(k) Plan.

(b) Transfer of Savings Plan Assets. Not later than ninety (90) days following
the Distribution Date (or such later time as mutually agreed by PPD and Furiex),
PPD shall cause the accounts (including any outstanding loan balances) in the
PPD 401(k) Plan attributable to Furiex Participants and all of the assets in the
PPD 401(k) Plan related thereto, to be transferred to the Furiex 401(k) Plan and
Furiex shall cause the Furiex 401(k) Plan to accept such transfer of accounts
and underlying assets and, effective as of the date of such transfer, to assume
and to fully perform, pay and discharge, all obligations of the PPD 401(k) Plan
relating to the accounts of Furiex Participants (to the extent the assets
related to those accounts are actually transferred from the PPD 401(k) Plan to
the Furiex 401(k) Plan). Any transfer of assets pursuant to this Section 3.1(b)
shall be conducted in accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(1)-1, and Section 208 of ERISA.

(c) Form 5310-A. No later than thirty (30) days prior to the date of any
transfer of assets and liabilities pursuant to Section 3.1(b), PPD and Furiex
(each acting directly or through their respective Affiliates) shall, to the
extent necessary, file Internal Revenue Service Form 5310-A regarding the
transfer of assets and liabilities from the PPD 401(k) Plan to the Furiex 401(k)
Plan as described in this Section 3.1.

(d) Contributions as of the Distribution Date. All contributions payable to the
PPD 401(k) Plan with respect to employee deferrals and contributions, matching
contributions and other contributions for Furiex Participants through the
Distribution Date, determined in accordance with the terms and provisions of the
PPD 401(k) Plan, ERISA and the Code, shall be paid by PPD to the PPD 401(k) Plan
prior to the date of the asset transfer described in subsection (b), above.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

HEALTH AND WELFARE PLANS

Section 4.1 Health and Welfare Plans Maintained By PPD through the Distribution
Date.

(a) Establishment of Welfare Plans. PPD or one or more of its Affiliates
maintain the PPD Welfare Plans for the benefit of eligible PPD Participants and
Furiex Participants. Effective as of the day following the Distribution Date,
Furiex shall, or shall cause a Furiex Affiliate to, adopt, for the benefit of
eligible Furiex Participants, Furiex Welfare Plans on terms and conditions
determined by Furiex.

(b) Employees on Leave. Notwithstanding any other provision of this Agreement to
the contrary, Furiex shall assume Liability for payment of any salary
continuation, short term disability or health and welfare coverage with respect
to Furiex Employees and PPD shall have no further responsibility for such
disabled Furiex Employees or Furiex Employees on approved leave after the
Distribution Date.

(c) COBRA and HIPAA. Effective as of the Effective Time, PPD shall retain
responsibility for compliance with the health care continuation coverage
requirements of COBRA with respect to Furiex Participants who, as of the
Distribution Date, were covered under a PPD Welfare Plan and had a qualifying
event within the meaning of Code § 4980B(f)(3) before the Effective Time. PPD
(acting directly or through its Affiliates) shall be responsible for
administering compliance with any certificate of creditable coverage
requirements of HIPAA or Medicare applicable to the PPD Welfare Plans with
respect to Furiex Participants.

(d) Liabilities.

(i) Insured Benefits. With respect to employee welfare and fringe benefits that
are provided through the purchase of insurance (including, without limitation,
health, disability and workers’ compensation benefits), PPD shall timely pay all
premiums in respect of coverage of Furiex Participants in respect of the period
through the Distribution Date and shall retain all claims incurred by the Furiex
Participants through the Distribution Date, and Furiex shall cause PPD not to
have any liability in respect of any and all claims of Furiex Participants that
are incurred under the Furiex Welfare Plans.

(ii) Incurred Claim Definition. For purposes of this Section 4.1(e), a claim or
Liability is deemed to be incurred (A) with respect to medical, dental, vision
and/or prescription drug benefits, upon the rendering of health services giving
rise to such claim or Liability; (B) with respect to life insurance, accidental
death and dismemberment and business travel accident insurance, upon the
occurrence of the event giving rise to such claim or Liability; and (C) with
respect to disability benefits, upon the date of an individual’s disability, as
determined by the disability benefit insurance carrier or claim administrator,
giving rise to such claim or Liability.

Section 4.2 Time-Off Benefits. Furiex shall credit each Furiex Participant with
the amount of accrued but unused paid time-off benefits as such Furiex
Participant had with the PPD Group as of the Distribution Date.

ARTICLE V

STOCK OPTIONS

Section 5.1 Treatment of Outstanding PPD Options.

(a) Each PPD Option that is outstanding on the Distribution Date shall, as of
the Distribution Date, be adjusted in the following manner (as adjusted, a
“Post-Distribution PPD Option”):

(i) The number of shares subject to the Post-Distribution PPD Option shall be
equal to the number of shares subject to the PPD Option immediately prior to the
Distribution Date. The per share exercise price of the Post-Distribution PPD
Option shall be equal to the product of (1) the Pre-Distribution PPD Option
Price multiplied by (2) a fraction, the numerator of which shall be the
Post-Distribution PPD

 

6



--------------------------------------------------------------------------------

Stock Price and the denominator of which shall be the Pre-Distribution PPD Stock
Price. Following the adjustment to the per share exercise price of the
Post-Distribution PPD Option, the number of shares subject to the
Post-Distribution PPD Option shall be adjusted, if necessary, to ensure that the
intrinsic value of each Post-Distribution PPD Option is the same on the day
immediately after the Distribution Date as it is on the Distribution Date. With
respect to each Post-Distribution PPD Option, the aggregate spread of such
option shall not exceed the aggregate spread of the relevant PPD Option on which
it was based, and the ratio of the exercise price to the fair market value of
the shares subject to the Post-Distribution PPD Option, immediately after the
adjustment shall not be greater than the ratio of the exercise price to the fair
market value of the shares subject to the relevant PPD Option immediately before
the adjustment and all other requirements of Section 409A shall be met in order
to ensure that no modification is deemed to occur under Section 409A with
respect to any Post-Distribution PPD Option.

(ii) Each unvested PPD Option held by a Furiex Employee immediately before the
Distribution Date shall automatically terminate as of the Distribution Date.

(iii) Each vested PPD Option held by a Furiex Employee immediately after the
Distribution Date shall thereafter be a Post-Distribution PPD Option. Any
Post-Distribution PPD Option held by a Furiex Employee must be exercised prior
to the earlier of (A) the termination of the Furiex Employee’s employment with
Furiex for any reason (provided that the Furiex Employee will be allowed to
exercise during any post-termination period provided by the relevant PPD Option
on which the Post-Distribution PPD Option was based) or (B) the expiration date
of the relevant PPD Option on which the Post-Distribution PPD Option was based.

(iv) Prior to the Distribution Date, PPD shall take all actions necessary to
provide that, effective as of the Distribution Date, for purposes of the
Post-Distribution PPD Options (including in determining exercisability and the
post-termination exercise period), a Furiex Employee’s continuous service with
the Furiex Group (including applicable successors) following the Distribution
Date shall be deemed continuous service with PPD.

(v) Upon the exercise of a Post-Distribution PPD Option, regardless of the
holder thereof, the exercise price shall be paid to (or otherwise satisfied to
the satisfaction of) PPD in accordance with the terms of the Post-Distribution
PPD Option, and PPD shall be solely responsible for the issuance of PPD Common
Stock, for ensuring the collection of the employee portion of all applicable
withholding tax on behalf of the employing entity of such holder and for
ensuring the remittance of such withholding taxes to the employing entity of
such holder.

(b) Except as otherwise provided herein, the Post-Distribution PPD Options shall
remain subject to the terms and conditions of the underlying PPD Options as in
effect immediately prior to the Distribution Date (taking into account changes
in the identity of the employer, including for purposes of determining whether a
change in control has occurred).

Section 5.2 Cooperation and Special Award Terms. PPD shall establish an
appropriate administration system in order to handle, in an orderly manner,
exercises of Post-Distribution PPD Options. Each of the Parties will work
together to unify and consolidate all indicative data and payroll and employment
information on regular timetables and make certain that each applicable entity’s
data and records in respect of such awards are correct and updated on a timely
basis. The foregoing shall include employment status and information required
for tax withholding/remittance, compliance with trading windows and compliance
with the requirements of the Exchange Act and other applicable Laws. Each of the
Parties shall honor the terms of any written agreement entered into on or before
the Distribution Date with any employee of another Party insofar as such written
agreement provides for accelerated vesting or the extension of the term of any
PPD Options.

Section 5.3 SEC Registration. The Parties mutually agree to use reasonable best
efforts to maintain effective registration statements with the SEC with respect
to the Post-Distribution PPD Options.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL COMPENSATION MATTERS

Section 6.1 Workers’ Compensation Liabilities. Except as provided in
Section 4.1(e)(i), all workers’ compensation Liabilities relating to, arising
out of, or resulting from any claim that results from an accident, incident or
event occurring, or from an occupational disease which becomes manifest, at,
before or after the Distribution Date by (i) any PPD Employee or Former PPD
Employee shall be retained by PPD, and (ii) by any Furiex Employee or Former
Furiex Employee shall be assumed by Furiex.

Section 6.2 Director Programs; Director Fees. PPD shall retain responsibility
for the payment of any fees payable in respect of service on the PPD Board of
Directors that are payable but not yet paid as of the Distribution Date, and
Furiex shall not have any responsibility for any such payments. After the
Distribution Date, PPD and Furiex will each be responsible for the fees and
expenses of their respective Boards of Directors.

Section 6.3 Certain Payroll Matters. In the case of an individual who transfers
employment on the Distribution Date from PPD to Furiex, Furiex shall be
responsible for paying the entire payroll amount due to such individual for the
first payroll cycle ending after the Distribution Date and for satisfying all
applicable tax reporting and withholding requirements in respect of such
payment; provided, that, PPD shall reimburse Furiex for the gross amount of the
payroll payment (i.e., including any applicable deductions) and for all tax
withholdings remitted in respect of such portion of the payroll period ending on
the Distribution Date. PPD shall be entitled to the benefit of any tax deduction
in respect of its payment (by reimbursement to Furiex) for the portion of the
payroll period ending on the Distribution Date.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification by Furiex. Furiex hereby agrees to indemnify, defend
and hold harmless PPD from and against any and all claims, losses, demands,
liabilities, costs and expenses (including reasonable attorneys’ fees and costs
and expenses related thereto) suffered or incurred by PPD as a result of, or in
connection with, a breach of this Agreement by Furiex.

Section 7.2 Indemnification by PPD. PPD hereby agrees to indemnify, defend and
hold harmless Furiex from and against any and all claims, losses, demands,
liabilities, costs and expenses (including reasonable attorney’s fees and costs
and expenses related thereto) suffered or incurred by Furiex as a result of, or
in connection with, a breach of this Agreement by PPD.

Section 7.3 Procedures. Any claim for indemnification under this Section 7 shall
be governed by, and be subject to, the provisions of Article V of the Separation
Agreement, which provisions are hereby incorporated by reference into this
Agreement and any references to “Agreement” in such Article V as incorporated
herein shall be deemed to be references to this Agreement.

ARTICLE VIII

GENERAL AND ADMINISTRATIVE

Section 8.1 Sharing Of Information. PPD and Furiex (acting directly or through
their respective Affiliates) shall provide to each other and their respective
agents and vendors all information as the other may reasonably request to enable
the requesting Party to administer efficiently and accurately each of its
Benefit Plans, to timely and accurately comply with and report under Section 14
of the Exchange Act and to determine the scope of, as well as fulfill, its
obligations under this Agreement. Such information shall, to the extent
reasonably practicable, be provided in the format and at the times and places
requested, but in no event shall the Party providing such information be
obligated to incur any out-of-pocket expenses not reimbursed by the Party making
such request or make such information available outside of its normal business
hours and premises. Any information shared or

 

8



--------------------------------------------------------------------------------

exchanged pursuant to this Agreement shall be subject to the confidentiality
requirements set forth in the Separation Agreement. The Parties also hereby
agree to enter into any business associate agreements that may be required for
the sharing of any information pursuant to this Agreement to comply with the
requirements of HIPAA.

Section 8.2 Reasonable Efforts/Cooperation. Each of the Parties hereto will use
its reasonable best efforts to promptly take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable under
applicable Laws and regulations to consummate the transactions contemplated by
this Agreement, including adopting plans or plan amendments. Each of the Parties
hereto shall cooperate fully on any issue relating to the transactions
contemplated by this Agreement for which the other Party seeks a determination
letter or private letter ruling from the Internal Revenue Service, an advisory
opinion from the Department of Labor or any other filing, consent or
governmental approval.

Section 8.3 Employer Rights. Nothing in this Agreement shall prohibit any Party
or any of their respective Affiliates from amending, modifying or terminating
any of their respective Benefit Plans at any time within their sole discretion.

Section 8.4 Effect on Employment. Except as expressly provided in this
Agreement, the occurrence of the Distribution alone shall not cause any employee
to be deemed to have incurred a termination of employment, which entitles such
individual to the commencement of benefits under any of the PPD Benefit Plans.
Furthermore, nothing in this Agreement is intended to confer upon any employee
or former employee of PPD, Furiex or any of their respective Affiliates any
right to continued employment, or any recall or similar rights to an individual
on layoff or any type of approved leave.

Section 8.5 Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any Third Party and such consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
Third Party to consent, the Parties hereto shall negotiate in good faith to
implement the provision (as applicable) in a mutually satisfactory manner.

Section 8.6 Access to Employees. Following the Distribution Date, PPD and Furiex
shall, or shall cause each of their respective Affiliates to, make available to
each other those of their employees who may reasonably be needed in order to
defend or prosecute any legal or administrative action (other than a legal
action between or among any of the Parties) to which any employee, director or
Benefit Plan of the PPD Group or Furiex Group is a party and which relates to
their respective Benefit Plans prior to the Distribution. The Party to whom an
employee is made available in accordance with this Section 8.6 shall pay or
reimburse the other Party for all reasonable expenses which may be incurred by
such employee in connection therewith, including all reasonable travel, lodging,
and meal expenses, but excluding any amount for such employee’s time spent in
connection herewith. Any such reimbursement by one Party to the other shall be
made within 90 days of the date on which the Party seeking reimbursement
provides the reimbursing Party with documentation of such expenses that is
reasonably acceptable to the reimbursing Party.

Section 8.7 Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable law, including, without
limitation, the privacy and security requirements of HIPAA, and except as
otherwise provided for in this Agreement, all beneficiary designations,
authorizations for the release of information and rights to reimbursement made
by or relating to Furiex Participants under PPD Benefit Plans shall be
transferred to and be in full force and effect under the corresponding Furiex
Benefit Plans and PPD Benefit Plans until such beneficiary designations,
authorizations or rights are replaced or revoked by, or no longer apply, to the
relevant Furiex Participant.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Effect If Certain Events Do Not Occur. Notwithstanding anything in
this Agreement to the contrary, if the Separation Agreement is terminated prior
to the Effective Time, then all actions and events that are, under this
Agreement, to be taken or occur effective prior to, as of or following the
Distribution Date, or otherwise in connection with the Separation, shall not be
taken or occur except to the extent specifically agreed to in writing by PPD on
the one hand and Furiex on the other hand and no Party shall have any Liability
or further obligation to any other Party under this Agreement.

 

9



--------------------------------------------------------------------------------

Section 9.2 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any Third Party as creating the relationship of
principal and agent, partnership or joint venture between or among the Parties,
it being understood and agreed that no provision contained herein, and no act of
the Parties, shall be deemed to create any relationship between or among the
Parties other than the relationship set forth herein.

Section 9.3 Subsidiaries. Each of the Parties shall cause to be performed all
actions, agreements and obligations set forth herein to be performed by any
Subsidiary or Affiliate of such Party or by any entity that becomes a Subsidiary
or Affiliate of such Party on and after the Distribution Date. The Parties
acknowledge that certain actions, agreements and obligations that certain of
their Affiliates and Subsidiaries may be required to perform in connection with
the performance of the Parties obligations under this Agreement may require
governmental approval under applicable law, and therefore agree that performance
of such actions, agreements and obligations is subject to the receipt of all
such necessary governmental approvals, which governmental approvals each Party
shall, and shall cause the members of its respective Group to, use its
reasonable best efforts to obtain.

Section 9.4 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person or (b) deposited in the United States
mail or private express mail, postage prepaid, addressed as follows:

To PPD:

Pharmaceutical Product Development, Inc.

929 North Front Street

Wilmington, North Carolina 28401

Attn: Chief Executive Officer

Facsimile: 910-762-5820

With copy to General Counsel

To Furiex:

Furiex Pharmaceuticals, Inc.

3900 Paramount Parkway, Suite 150

Morrisville, North Carolina 27560

Attn: Principal Executive Officer

Facsimile: 919-456-7750

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 9.5 Entire Agreement. This Agreement, the Separation Agreement, and all
other agreements, instruments, understandings, assignments or other arrangements
entered into between the Parties in connection with the Separation, including
the exhibits and schedules thereto, contain the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter and there are
no agreements or understandings between the Parties other than those set forth
or referred to herein or therein. In the event of any conflict between the terms
and conditions of this Agreement and the terms and conditions of the Separation
Agreement, the terms and conditions of this Agreement (including amendments
thereto) shall control.

Section 9.6 Waivers. The failure of any Party to require strict performance by
the other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 9.7 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina,
irrespective of the choice of laws principles of the State of North Carolina as
to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

 

10



--------------------------------------------------------------------------------

Section 9.8 Counterparts. This Agreement may be executed in more than one
counterparts, each of which shall be considered one and the same agreement, and
shall become effective when each counterpart has been signed by each of the
Parties and delivered to the other Parties. Execution of this Agreement or any
other documents pursuant to this Agreement by facsimile or other electronic copy
of a signature shall be deemed to be, and shall have the same effect as,
executed by an original signature.

Section 9.9 Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner adverse to any Party. Upon such
determination, the Parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to affect the original intent of
the Parties.

Section 9.10 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of force majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such force majeure condition and (b) use due diligence to
remove any such causes and resume performance under this Agreement as soon as
reasonably practicable.

Section 9.11 Authorization. Each of the Parties hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.

Section 9.12 No Third Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
Person except the Parties any rights or remedies hereunder. There are no Third
Party beneficiaries of this Agreement and this Agreement shall not provide any
Third Party, including, without limitation, any current or former employee or
director of either Party, with any remedy, claim, liability, reimbursement,
claim of action or other right in excess of those existing without reference to
this Agreement.

Section 9.13 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

Section 9.14 Separation Agreement. To the extent not inconsistent with any
specific term of this Agreement, the provisions of the Separation Agreement
shall apply in relevant part to this Agreement, including Article VII
(Confidentiality), Article IX (Dispute Resolution), Sections 9.5 (Limitation of
Liability), 11.1 (Termination), 12.4 (Assignability), 12.10 (Headings), 12.13
(Specific Performance), 12.14 (Amendments) and 12.15 (Waiver of Jury Trial)
thereof.

[Remainder of this page intentionally left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be duly executed as of the day and year first above written.

 

PHARMACEUTICAL PRODUCT

DEVELOPMENT, INC.

By:  

/s/ David L. Grange

Name:  

David L. Grange

Title:  

Chief Executive Officer

 

FURIEX PHARMACEUTICALS, INC. By:  

/s/ June S. Almenoff

Name:  

June S. Almenoff

Title:  

President and CMO

[Signature page to Employee Matters Agreement]

 

12